 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602Ukiah Adventist Hospital d/b/a Ukiah Valley Medical Center and California Nurses Association. Case 20ŒRCŒ17458 September 29, 2000 ORDER DENYING REVIEW AND REMANDING BY MEMBERS FOX, LIEBMAN, AND HURTGEN The National Labor Relations Board has delegated its authority in this matter to a three-member panel, which has considered the Employer™s request for review of the Regional Director™s Order Denying Motion to Transfer Proceeding and Reopening the Hearing (relevant portions are attached as an appendix), in which he found that as-serting jurisdiction over the Employer did not violate either the First Amendment of the Constitution or the Religious Freedom Restoration Act, 42 U.S.C. § 2000 (bb)Œ1.  The Employer™s request for review is denied as it raises no substantial issues warranting review.  The facts, which are not in dispute, are set forth in de-tail in the attached Regional Director™s Order.  Briefly, the Employer is an acute care hospital operated and man-aged by the Seventh Day Adventist Church.  The Peti-tioner seeks to represent a unit of the Employer™s regis-tered nurses (RNs).  On December 8, 1998, the Regional Director issued an order finding that the Board™s asser-tion of jurisdiction over the Employer would violate nei-ther the Religious Freedom Restoration Act (RFRA) nor the First Amendment.1   In accordance with Section 102.67 of the National La-bor Relations Board™s Rules and Regulations, the Em-ployer filed a timely request for review of the Regional Director™s Order, arguing that the Regional Director™s assertion of jurisdiction over the Employer, a Seventh Day Adventist religious institution, would violate the Free Exercise and Establishment Clauses of the First Amendment, and RFRA.2  For the reasons set forth by the Regional Director, as well as the additional reasons discussed below, we find that asserting jurisdiction over the Employer does not conflict with RFRA, or violate the First Amendment. As found by the Regional Director, the Board has pre-viously asserted jurisdiction over similar institutions op-erated by the Seventh Day Adventist Church.  For exam-ple, in Mid American Health Services, 247 NLRB 752 (1980), the Board determined that asserting jurisdiction over the Seventh Day Adventist employer was not pre-cluded by the First Amendment.  See also Cap Santa Vue, Inc. v. NLRB, 424 F.2d 883 (D.C. Cir. 1970).                                                                                                                      1 Pursuant to a motion filed by the Employer, the Regional Director had bifurcated the hearing, limiting the presentation of evidence to the issue of the Board™s jurisdiction.  In his Order, the Regional Director also directed that the hearing be reopened to take evidence on the re-maining issues. 2 The Employer also requested that the Board stay the reopening of the hearing.  On December 31, 1998, the Board granted the Employer™s request to stay the reopening of the record pending the Board™s ruling on the jurisdictional issue. Subsequently, in Employment Division v. Smith, 494 U.S. 872 (1990), the Supreme Court held that the Gov-ernment™s enforcement of neutral and generally applica-ble laws against religiously motivated conduct did not run afoul of the First Amendment even absent a showing of compelling government interest.  In response to the Supreme Court™s decision in Smith, Congress enacted RFRA in 1993 to restore the ﬁcompelling interestﬂ stan-dard that had been utilized in pre-Smith First Amendment cases.  See generally Douglas Laycock & Oliver S. Thomas, Interpreting the Religious Freedom Restoration Act, 73 Tex. L. Rev. 209, 217Œ219 (1994); University of Great Falls, 331 NLRB No. 188 (2000).  It is therefore necessary for us to reexamine the question of asserting jurisdiction over a health care institution operated by the Seventh Day Adventist Church.3 RFRA defines ﬁthe exercise of religionﬂ as ﬁthe exer-cise of religion under the First Amendment,ﬂ and it is clear from the legislative history of RFRA that Congress intended that courts would look to free exercise cases prior to Smith for guidance in determining whether the exercise of religion has been substantially burdened.4  3 In University of Great Falls, 325 NLRB 83 (1997), the Board ini-tially held that the question of whether asserting jurisdiction over the employer violated RFRA was moot on grounds that in City of Boerne v. Flores, 521 U.S. 507 (1997), the Supreme Court had found RFRA to be unconstitutional. Subsequently, however, in University of Great Falls, supra, the Board reconsidered the issue and concluded that it would assume that RFRA is constitutional as it applies to the National Labor Relations Act and Board proceedings. The Board cited its longstanding position that it is beyond its authority, as an administrative agency, to adjudicate the constitutionality of congressional enactments.  It also noted that several courts had concluded that Flores addressed only the constitutionality of RFRA as applied to State law, and had either held or assumed that the statute was constitutional as applied Federal law.  See, e.g., Christians v. Crystal Evangelical Free Church, 141 F.3d 854 (8th Cir. 1998), cert. denied 525 U.S. 811 (1998). 4 S. Rep. No. 111. 103d Cong., 1st Sess. at 8 (1993).  See discussion in University of Great Falls, supra.  In University of Great Falls, we stated that in cases raising free exercise claims, we would continue to be guided by the Supreme Court™s pre-Smith decision in NLRB v. Catholic Bishop of Chicago, 440 U.S. 490 (1979), in which the Su-preme Court held that the Board could not assert jurisdiction over lay teachers in parochial schools.  This case, however, presents issues that the Court did not have to address in Catholic Bishop.  In Catholic Bishop, the Supreme Court examined the legislative history of the Act and found ﬁno clear expression of an affirmative intention of Congressﬂ that the Act covers teachers in church-operated schools.  In the absence of such an intention, the Court said that the Board could not assert jurisdiction, since to do so would create a ﬁsignificant riskﬂ that First Amendment rights would be infringed and would therefore pose serious constitutional questions.  The Court noted that its ruling was in keeping with the ﬁprudential policyﬂ that Acts of Congress ought not to be 332 NLRB No. 59  UKIAH VALLEY MEDICAL CENTER 603In cases decided prior to 
Smith, the Supreme Court 
held that to show a free exercise violation, the religious 
adherent has the obligation to prove that a governmental 
regulatory mechanism burdens 
the adherent™s practice of 
his or her religion by pressuring the adherent to commit 
an act forbidden by the religion or by preventing him or 
her from engaging in conduct or having a religious ex-

perience which the faith mandates.  
Hobbie v. Unem-ployment Appeals Commission of Florida
, 480 U.S. 136, 
140Œ141 (1987); 
Sherbert v. Verner
, 374 U.S. 398, 404 
(1963).  This interference must be more than an incon-
venience; the burden must be substantial and an interfer-
ence with a tenet or belief that is central to religious doc-
trine. See Thomas v. Review Board
, 450 U.S. 707 (1981) 
(burden exists when State™s regulation puts ﬁsubstantial 
pressure on an adherent to modify his behavior and to 
violate his beliefsﬂ). 
As noted above, the Employer here is a hospital oper-
ated by the Seventh Day Adventist Church.  According 
to the Employer, the teachings
 of the Adventist faith pro-
hibit Adventist institutions such as Ukiah from recogniz-
ing or bargaining with unions. The Employer states that 
the Church prohibits its members from participating in 
labor unions, paying dues to labor unions, or operating 

with the presence of labor unions, and that the Church 
strictly adheres to these prohibitions to the point where 
the Church was prepared to divest itself of another health 
care facility should the employees have voted to union-
ize.5 It is well settled that should a union become certified 
as the collective-bargaining 
representative of the Em-
ployer™s employees, the Employer is legally obligated to 
bargain with the union or risk legal sanctions under the 
                                                                                            
                                                           
construed to raise constitutional issu
es if other possible constructions 
were available.  In this case, however, as explained below, we are deal-
ing with a situation where Congress has
 previously expressed a clear 
affirmative
 intention that the Board asse
rt jurisdiction over hospitals 
operated by religious organizations.  Thus, 
Catholic Bishop
 is not de-
terminative of the issues presented here. See 
Bon Secours Hospital, 
248 
NLRB 115, 116Œ117 (1980).  Accord: 
Tressler Luther Home for Chil-dren v. NLRB, 677 F.2d 302, 305Œ306 (3d Cir. 1982); 
St. Elizabeth 
Hospital v. NLRB, 715 F.2d 1193, 1196 (7th Cir. 1983); 
St. Elizabeth 
Community Hospital v. NLRB
, 708 F.2d 1436, 1440 (9th Cir. 1983). 
5 The Employer notes that the Church™s governing institution have 
consistently reaffirmed these prohibitions.  Thus, in 1957,
 the Church™s General Conference (its highest gove
rning body) issued a ﬁStatement 
on Unionization of Our Church Institutionﬂ which provided that ﬁnot 
being able, because of religious convi
ction, to share in measures of 
coercion, either of labor or capital,
 we believe that participation in 
industrial strife accompanied by unf
air and unjust practices, either by employers or employees, 
would subject our consciences to the guilt of 
sin and the condemnation of the Supreme Judge.ﬂ  The Church™s North 
American Division reiterated the Church™s position on unions in a 1972 
resolution, and in 1983, the General Conference held that the Church 
would have to divest itself of a h
ealth care institution in Wisconsin if 
employees there were successful in forming a union.  
provisions of the National Labor Relations Act.  There-
fore, unless the Employer wishes to risk these conse-
quences, it appears that the Employer will be compelled 
to engage in conduct that is expressly prohibited by its 
religion, i.e., recognizing and bargaining with the Peti-
tioner.  Thus, although the Employer™s primary purpose 
is secular, we will assume for purposes of the decision 

that asserting jurisdiction ov
er the Employer creates a 
ﬁsubstantial burdenﬂ on the Employer™s free exercise of 
religion within the meaning of RFRA. 
The determination that asserting jurisdiction substan-
tially burdens the Employer™s free exercise of religion 
does not, however, end our inquiry.  Rather, under 
RFRA, we must decide whether assertion of the Board™s 
jurisdiction is in furtherance of a compelling governmen-
tal interest, and is the least restrictive means of furthering 
that interest. 
Under this analytical framework, it is clear that appli-
cation of the Act to the Employer is not precluded by 

RFRA.  The Board and the courts have found that the 
government has a compelling interest in preventing labor 
strife and in protecting the rights of employees to organ-
ize and bargain collectively 
with their employers over 
terms and conditions of employment.  In the first case to 
find the National Labor Relations Act constitutional, the 
Supreme Court stated that ﬁemployees have as clear a 
right to organize and select 
their representatives as an 
employer has to organize its business and select its own 
officers and agents.ﬂ  
NLRB v. Jones & Laughlin Steel 
Corp.,
 301 U.S. 1, 33 (1937).
6  See generally 
City Dis-posal Systems v. NLRB
, 465 U.S. 822 (1984).  The right 
of employees to self-organization is constitutionally pro-
tected; it is a fundamental right implicit in the Fist 
Amendment™s free assembly language.  
Shelton v. 
Tucker, 364 U.S. 479, 485Œ487 (1960); 
Thomas v. 
Collins
, 323 U.S. 516, 532 (1945).  In 
Cap Santa Vue, 
Inc. v. NLRB
, 424 F.2d 883 (D.C. Cir. 1970), the court, 
in holding that the Board™s application of the good faith 
bargaining requirement to all employers was sufficiently 
compelling to justify the regulation of religion-based 
conduct, stated that ﬁenforcement of the obligation to 
bargain collectively was crucia
l to the statutory scheme.ﬂ 
424 F.2d at 889Œ890, citing 
NLRB v. American National 
 st at 42.] 
6 The Supreme Court stated in 
NLRB v. Jones & Laughlin Steel 
Corp.: Experience has abundantly demonstr
ated that the recognition of 
the right of employees to self-organization and to have 
representatives of their own choosing for the purpose of 
collective bargaining is often an 
essential condition of industrial 
peace. Refusal to confer and negotiate has been one of the mo
prolific causes of strife.  This is such an outstanding fact in the 
history of labor disturbances that it is a proper subject of 
judicial notice and requires no citation of instances. [301 U.S. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604Insurance Co.
, 343 U.S. 395 (1952).  The court held that 
the bargaining requirements under the Act were suffi-
ciently invested with the public interest to justify apply-
ing the good faith bargaining requirement to the Seventh 
Day Adventist employers.  
Cap Santa Vue
, 424 F.2d at 
890. 
The Board has previously found application of the Na-
tional Labor Relations Act to church-operated health care 
institution to be the legislative expression of a ﬁcompel-
ling state interest,ﬂ relying on the congressional debate 
over the 1974 amendments and an awareness of the na-
tional history of labor strife that led to passage of the 
Wagner Act and to the subsequent amendments extend-
ing coverage to the health care industry.  
St. Elizabeth 
Community Hospital
, 259 NLRB 1135, 1138Œ1139 
(1982), enf. 708 F.2d 1436 (9th Cir. 1983).  The legisla-
tive history of the 1974 am
endments clearly expresses 
Congress™ intent that the Board assert jurisdiction over 
health care institutions that are owned, operated and/or 
managed by religious institutions.  
Mid American Health 
Services, supra at 753; 
Bon Secours Hospital
, supra; 
Tressler Lutheran Home for Children v. NLRB
, supra; 
St. 
Elizabeth Hospital v. NLRB
, supra; 
St. Elizabeth Com-
munity Hospital v. NLRB, 
supra.  In Mid American Health Services
, the Board observed that the Senate re-
jected any amendment that wo
uld have maintained a ju-
risdictional exemption for hospitals owned, supported, 
controlled, or managed by a particular religion, religious 
corporation, or religious association.
7  The Board stated:  
 The health-care amendments, inter alia, removed 
the preexisting jurisdictional exemption accorded 
nonprofit hospitals by Section 2(2) of the Act.
6 Given earlier Board determinations,
7 the repeal of 
the exemption for nonprofit hospitals in effect 
brought all privately owned health care institutions 
within the Board™s legal jurisdiction.  The Seventh 
Day Adventist Church, throughout the amendment 

process, opposed repeal 
of the exemption, on 
grounds which included those constitutional claims 

advanced in this proceeding.  Thus, the church advo-
cated an amendment which would have maintained a 
jurisdictional exemption for any hospital which ﬁop-
poses unionization because of historically held reli-

gious teachings or tenets.ﬂ8  No such amendment 
was introduced by any member of the Congress.  

Senator Ervin did introduce
9 a proposed proviso to 
the new Section 2(14) of the amendments setting 
forth the definition of a ﬁhealth care institutionﬂ 
                                                          
                                                           
7 See 120 Cong. Rec. S. 6963Œ6964 (daily ed. May 2, 1974).  See 
also the discussion in 
St. Elizabeth Community Hospital
, 259 NLRB at 
1137.  
which would have maintained a jurisdictional ex-
emption for hospitals, ﬁowned, supported, con-
trolled, or managed by a particular religion or by a 
particular religious corpora
tion or association.ﬂ  The 
Ervin amendment was rejected by the Senate.
10 This 
legislative history, when coupled with the enactment 
by Congress of other legislation specifically directed 
toward the problem of potential conflict between an 
employee™s religious beliefs and collective-
bargaining responsibilities
11 removes in our judg-
ment, any doubt that the Congress clearly intended 
the Act to apply to health care institutions operated 
by religious institutions in general and the Seventh 
Day Adventist Church in particular.
8         ____________________
 6 Prior to the health care amen
dments, Sec. 2(2) provided in 
relevant part that: ﬁThe term ‚employer™ . . . . shall not include . . . 
. any corporation or association ope
rating a hospital, if no part of 
the net earnings inures to the bene
fit of any private shareholder or 
individual.ﬂ 
7 See Butte Medical Properties, 168 NLRB 266 (1967) (pro-
prietary hospitals); University Nursing Homes Inc., 168 NLRB 
263 (1967) (proprietary nursing 
homes and related facilities); 
Drexel Homes, Inc.
, 182 NLRB 1045 (1970) (nonprofit nursing 
homes and related facilities). 
8 See, generally, ﬁHearings on S. 794 S. 2292 Before the Sen-
ate Subcommittee on Labor of the Committee on Labor and Pub-
lic Welfare, 93d Cong. 1st sess.ﬂ 483Œ547 (1973) (hereinafter 
Senate Hearings)
 9 120 Cong. Rec. S.6950 (daily ed., May 2, 1974).   
10 120 Cong. Rec. S.6963Œ6964 (daily ed., May 2, 1974). 
11 Sec. 19, added to the Act by
 the health care amendments, 
states: Any employee of a health care 
institution who is a member 
of an adheres to established and 
traditional tenets or teachings 
of a bona fide religion, body, or
 sect which has historically held conscientious objections to
 joining or financially sup-
porting labor organizations shall not
 be required to join or fi-
nancially support any labor or
ganization as a condition of 
employment; except that such employee may be required, in 
lieu of periodic dues and initiation fees, to pay sums equal to 
such dues and initiation fees to a nonreligious charitable fund 
exempt from taxation under sec
tion 501(c)(3) of the Internal 
Revenue Code, chosen by such employees form a list of at 
least three such funds, designated in a contract between such 
institution and a labor organization,
 or if the contract fails to 
 8 Mid American Health Services
, supra at 753.  See 
St. Elizabeth 
Community Hospital
, 259 NLRB at 1137.  In support of his proposal, 
Senator Ervin discussed the position 
of the Seventh Day Adventists, 
i.e., that their hospitals were one of
 the ﬁevangelistic toolsﬂ the church 
used to accomplish its religious missi
on.  A spokesman maintained that 
recognition of a labor union in a church-owned hospital would violate 

the religious tenets of the Seventh Day Adventists.  In opposition, 
Senator Cranston noted that religious
ly affiliated hospitals were sup-
ported by a variety of governmental 
subsidies and grants, that their 
health-care operations were the same as non religious institutions, and 

that both drew on the same manpower pool.  120 Cong. Rec. 12950Œ
12957, cited in 
Tressler Lutheran Home for Children v. NLRB
, 677 
F.2d 302, 304 (3d Cir. 1982). 
 UKIAH VALLEY MEDICAL CENTER 605designate such funds, then to any such fund chosen by the 
employee. 
Indeed, Sec. 19 closely resemble another proposal submitted to Con-

gress in 1973 by the Seventh Day Adventist Church itself.  See Senate 
hearings, supra, fn. 8, at 509Œ510.  In 
Catholic Bishop of Chicago
, su-
pra, the Supreme Court characterize
d Sec. 19 as ﬁreflecting congres-
sional sensitivity to First Amendment guarantees.ﬂ 
Finally, we agree with the Regional Director that ap-
plying the Act to the Employer is the least restrictive 
means of furthering the government™s compelling interest 
of preventing labor strife and protecting the employees™ 
ability to exercise their rights under Section 7 of the Act.
9 We are mindful that Congress and the courts have been 

sensitive to the needs flowing from the Free Exercise 
clause, but every person cannot be shielded from all the 
burdens incident to exercising 
every aspect of the right to 
practice religious beliefs.  As the Supreme Court has 
stated, ﬁ[w]hen followers of a 
particular sect enter into 
commercial activity as a matter of choice, the limits they 

accept on their own conduct as a matter of conscience 
and faith are not to be superimposed on the statutory 
schemes which are binding on others in that activity.ﬂ  
U.S. v. Lee
, 455 U.S. at 259.  The RNs that the Petitioner 
seeks to represent do not forfeit their statutory rights 
simply because of the Employer™s beliefs.
10  ﬁ[R]eligious 
beliefs can be accommodated, but there is a point at 
which accommodation would radi
cally restrict the oper-
ating latitude of the legislature, and that ‚[t]o maintain an 
organized society that guarantees religious freedom to a 

great variety of faiths requires that some religious prac-
tices yield to the common good.™ﬂ  See 
U.S. v. Lee
, 455 
U.S. at 259 citing 
Braunfeld v. Brown
, 366 U.S. 599, 
605Œ606 (1961).  See also 
Cantwell v. Connecticut
, 310 
U.S. 296, 303Œ304 (1940) ﬁthe [First] Amendment em-
braces two conceptsŠfreedom to believe and freedom to 
                                                          
                                                           
9 Sec. 7 provides that: 
Employees shall have the right to
 self-organization, to form, 
join, or assist labor organiza
tions, to bargain collectively through representatives of their own choosing, and to
 en-
gage in other concerted activities for the purpose of collec-
tive bargaining or other mutual aid or protection, and
 shall also have the right to refrain from any or all such activities
 except to the extent that such right may be affected
 by an 
agreement requiring membership in a labor organization as a 
condition of employment as aut
horized in section 8(a)(3).  
In 
Cap Santa Vue, Inc. v. NLRB
, 424 F.2d 883 (D.C. Cir. 1970), the 
court held that two employers, w
ho were practicing members of the 
Seventh Day Adventist Church, violat
ed the Act by refusing to bargain 
with a union certified at two of their convalescent centers.  The court 
held that notwithstanding the Church
™s prohibition against joining or bargaining with a labor union, the nursing homes were obligated to 
recognize and bargain with the certified union.  The court held that the 
union™s certification did not impede 
the right of the Seventh Day Ad-
ventist owners to hold their beliefs
 and foreseeing no significant intru-
sion into the employers™ religious be
liefs, ordered them to comply with 
the Act™s secular purpose. 
 10 Of the approximately 170 RNs, about 20 are Church members.  
act.  The first is absolute but in the nature of things the 
second cannot be.  Conduct remains subject to regulation 
for the protection of societyﬂ. 
 As the Regional Director 
noted, the Seventh Day Adventist Church owns and op-
erates many health care institutions throughout the 
United States, employing thousands of employees, many 
of whom are not Church members.  Application of the 

National Labor Relations Act to these institutions is the 
least restrictive means of accomplishing the goals of the 
Act:  ensuring the rights of those employees to self-
organization and to have representatives of their own 
choosing, and promoting industrial peace and avoiding 
disruptions to the delivery of vital health care services 
through the practice and pro
cedure of collective bargain-
ing.  Conversely, as the Regional Director noted, grant-
ing an exemption to the Employer and to other Church-
operated health care institutions would defeat Congress™ 
intent in enacting the National Labor Relations Act, by 
denying many thousands of employees the opportunity to 
self-organize and choose barg
aining representation, as 
well as by putting vital health care services in jeopardy.   
Accordingly, we agree with 
the Regional Director that asserting jurisdiction over the Employer is warranted,
11 and we remand this case to the Regional Director for 
further appropriate action consistent with this decision.  
APPENDIX 
ORDER DENYING MOTION TO TRANSFER PROCEEDING AND REOPENING HEARING 
Upon a petition duly filed under Section 9(c) of the National 
Labor Relations Act, a hearing wa
s held before a hearing offi-
cer of the National Labor Rela
tions Board on October 8 and 9, 1998.1  The hearing was adjourned indefinitely for the reasons 
discussed below. 
On October 8, the Employer filed a motion to bifurcate the 
hearing on the jurisdictional and unit issues and to transfer the 
jurisdictional issue to the Board.  In support of its motion, the 
Employer asserts that this case 
presents novel questions of con-
stitutional and federal law regarding whether the Board should 
 11 As we find that asserting juri
sdiction over the Employer does not 
violate the RFRA under the stricter ﬁcompelling interestﬂ standard, a 
fortiori there is no violation of the free exercise clause of the First 
Amendment under the standard set forth in 
Smith.  Member Hurtgen concludes that th
e Board should construe the Act 
so as to avoid a constitutional issue is such a construction is ﬁfairly possible.ﬂ  See his concurrence in 
University of Great Falls
, 331 NLRB 
No. 188 citing 
Edward J. DeBartalo v. NLRB
, 463 U.S. 147, 157 
(1983).  In the instant case, as set fort
h here, it is not ﬁfairly possible™ to 
conclude that Congress intended to
 exclude employers like Ukiah Val-
ley.  Thus, the Board must resolve the constitutional issue.  Member 
Hurtgen agrees with his colleagues th
at assertion of jurisdiction would 
not be unconstitutional, i.e., contrary 
to the First Amendment.  Further, 
Member Hurtgen agrees with his coll
eagues that assertion of jurisdic-tion would not be contrary to RFRA.
 1 All dates here refer to calenda
r year 1998 unless otherwise indi-
cated.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606assert jurisdiction over the Empl
oyer, a Seventh Day Adventist 
institution which, for religious reasons, cannot recognize or 
bargain with a labor union.  The Employer further asserts that 
the Board should address in the fi
rst instance, the applicability 
of the Religious Freedom and Restoration Act
 of 1993 (
RFRA),
 42 U.S.C. Section 2000(bb) et seq., to the instant case because 
the same issue is currently before the Board in 
University of 
Great Falls, 325 NLRB 83 (1997).
2 The Employer refiled its 
motion to transfer this proceeding to the Board on October 9.  
Contrary to the Employer, the Petitioner asserts that this matter 
should not be transferred to the Board; that the Employer is 
subject to the Board™s jurisdiction; and that the Employer™s 
motion should be denied. 
Because of the jurisdictional issue presented, the Employer™s 
motion to bifurcate the hearing and limit the presentation of 
evidence to the jurisdictional issue was granted.  Upon the 
completion of the presentation of evidence, the hearing was 
adjourned indefinitely, and the parties were given the opportu-
nity to brief the jurisdictional issues raised by the Employer.  
Both parties timely submitted briefs on the jurisdictional issue. 
Pursuant to the provisions of Section 3(b) of the Act, the 
Board has delegated its authority in this proceeding to the un-
dersigned.  Upon the underlying record,
3 I find as follows: 
                                                          
                                                                                             
2 In 
University of Great Falls
, supra, the Board, on November 8, 
1997, issued a Decision on Review a
nd Order in a representation case 
asserting jurisdiction over a liberal 
arts university that was founded by 
a religious order of the Sisters of Providence, St. Ignatius Province of 
the Catholic Church.  In so doing, 
the Board affirmed a Regional Direc-
tor™s decision that jurisdiction was warranted under 
NLRB v. Catholic Bishop of Chicago
, 440 U.S. 490 (1979).  In its decision, the Board 
noted that it need not reach the issue as to whether asserting jurisdiction 
over the employer violated the Relig
ious Freedom and Restoration Act 
of 1993 (RFRA) because the Supreme Court in 
City of Boerne v. Flo-
res, 117 S.Ct. 2157 (1997), had found the RFRA 
to be unconstitutional 
thereby rendering the issue moot.  Thereafter, on July 21, 1998, the 
Acting General Counsel issued a comp
laint alleging that the employer 
had refused to bargain with the ce
rtified union in violation of Sec. 
8(a)(1) and (5) of the Act.  A motion for summary judgment was filed 

and, on September 1, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why summary judg-
ment should not be granted.  On September 30, the Board issued an 
Order and Notice to Parties of Opport
unity to Submit Statements.  In its 
order, the Board noted that the employ
er had, in response to the Notice 
to Show Cause, pointed out that one Circuit Court of Appeals had 

found that the RFRA was not unconstitutional as applied to federal law 
and another had ﬁassumedﬂ without 
deciding that it was constitutional 
as applied to federal law.  In th
ese circumstances, the Board concluded 
it must address the RFRA issue an
d the parties were given until No-
vember 2, to submit briefs with the Board. 
3 At the hearing, the parties agreed that the Employer would provide 
at a later date, a full copy of the Employee Opinion Survey received 
into evidence as E. Exh. 72.  That
 document was received by the Re-
gion on October 15.  As there has been no objection raised to its inclu-
sion in the record, it is hereby included as E. Exh. 72(a). 
As discussed below, at the hear
ing, the Petitioner adduced evidence 
from the Employer™s CEO, Valorie Devitt, to the effect that Redbud 

Hospital in Clearlake, California, is 
also a part of Adventist Health.  
The parties agreed that the Union would provide at a later date, a copy 
of a collective bargaining agreemen
t between Redbud Hospital and the 
association representing its employees.  However, on October 19, in 
lieu of the collective bargaining agreement, the Petitioner submitted the 
1. The parties stipulated that the Employer meets the Board™s 
monetary standards for the asser
tion of jurisdiction.  However, 
the Employer has reserved its contention that the Board lacks 
jurisdiction over the Employer for the reasons cited in its mo-
tion to transfer to the Board.  Based on the parties™ stipulation,
4 I find that the Employer is a Ca
lifornia nonprofit religious cor-
poration engaged in the operation 
of an acute care hospital in 
Ukiah, California, and with a place of business at that location.  

Within the most recent calendar year, the Employer earned 
gross revenues in excess of $250,000 and purchased and re-
ceived at its Ukiah, California, facility, goods and services 
valued in excess of $5000, dir
ectly from points outside the 
State of California.  Accordingly, I find that the Employer is a 
health care institution within th
e meaning of Section 2(14) of 
the Act and that it meets the commerce standards for the asser-
tion of jurisdiction by the Board. 
2. The parties stipulated, and I find, that the Petitioner is a 
labor organization under the Act. 
3. As noted above, the Employer
 asserts that the Board lacks jurisdiction over the Employer under the RFRA and the free 
exercise and establishment clauses of the First Amendment of 
the United States Constitution and that this case should be 
transferred to the Board to decide
 these issues in the first in-
stance.  The Employer also requests that if the Board deter-
mines that it has jurisdiction over the Employer, it should none-
 Declaration of Michael Allen dated 
October 14.  In his declaration, 
Allen recites that he represents the Redbud Community Hospital Em-
ployees Association (RCHEA) whic
h was certified as the exclusive 
collective bargaining representative of a unit of all hospital employees 
who were not supervisory or conf
idential employees under the Califor-
nia Government Code Section 3500, Meyers-Milias-Brown Act, and a 
resolution of the board of directors of the Redbud Community Hospital.  
According to this declaration, the Seventh Day Adventists purchased 
the assets of Redbud Community Hospital and began managing it in 
1997.  In a letter dated November 7,
 1997, Adventist Health (on behalf 
of Adventist Redbud Community Hospital) agreed to extend recogni-
tion to RCHEA as the exclusive coll
ective bargaining representative of 
employees in the unit described above should a majority of the employ-

ees hired be employees who had prev
iously worked in bargaining unit 
positions.  According to the declara
tion, since the Seventh Day Advent-
ists began managing Redbud Community Hospital, they have negoti-

ated two agreements with RCHEA c
ontaining terms a
nd conditions of employment for the Redbud Hospital em
ployees. The most recent of 
these agreements was ratified by 
the members of RCHEA in approxi-
mately September 1998 and is being fi
nalized for signature.  According 
to the declaration, no copy is currently available. 
The Employer has objected to the r
eceipt of this declaration into 
evidence as it is not the document 
the parties agreed the Petitioner 
would submit and because it is hearsay 
with regard to the truth of the 
matters asserted in the declaration and letter. 
I have declined to receive the document proffered by the Petitioner 
and have placed in a rejected exhibits f
ile as Exh. 1.  In so doing, I note 
that this document is not what th
e parties agreed the Petitioner would 
submit.  Further, in determining wh
ether the Board may assert jurisdic-
tion over the Employer, I find no basi
s for examining the consistency 
with which various entities of the 
Seventh Day Adventist Church may 
or may not adhere to its tenets. 
4 After the close of the hearing, th
e parties entered into a joint stipu-
lation regarding the facts with regard to whether the Employer meets 
the Board™s monetary standards for th
e assertion of jurisdiction.  These 
documents are hereby included in the record as Jt. Exhs. 1 and 2. 
 UKIAH VALLEY MEDICAL CENTER 607theless grant the Employer an exemption from the Act.  The 
Petitioner takes the opposite position. 
Background:  The Employer™s Operation and 
the Instant Petition   
As indicated above, the Employer is a religious nonprofit 
corporation operating an acute ca
re hospital in Ukiah, Califor-
nia.  The Employer formed 
in 1988 when Ukiah Adventist 
Hospital, formerly called Hillside Community Hospital of 

Ukiah,5 took over the operation of Ukiah General Hospital, a 
hospital which was not affiliated with the Seventh Day Advent-
ist Church.  At the hearing, the Employer represented that it 
currently operates out of four 
buildings, located on Dora, Les-
lie, Hospital and Perkins Drives in Ukiah. The Employer is the 
only hospital in Ukiah and it provi
des health care services to 
the general public.  The Petitioner seeks to represent a unit 

comprised of approximately 160 of the Employer™s registered 
nurses, most of whom are not members of the Seventh Day 
Adventist Church. 
The Seventh Day Adventist Church 
Alan Rainach was the primary witness for the Employer at 
the hearing.  Rainach is a memb
er of the Seventh Day Advent-
ist Church and is both the Director of the Public Affairs and 

Religious Liberty Department fo
r the Pacific Union Conference 
of the Seventh Day Adventist C
hurch and the President of the 
Church-State Council of Seventh Day Adventists.
6  Rainach 
                                                          
                                                           
5 The record contains a document titled ﬁUkiah Valley Medical Cen-
ter Departmental Policy and Procedure Manual,ﬂ which describes the 
history of the Employer.  According to this manual, the Employer is a 
private, voluntary, nonprofit hospital that depends solely on revenue 
from patient services rendered.  Th
e manual relates that Ukiah Advent-
ist Hospital was formerly called Hillside Community Hospital of Ukiah 
(herein called Hillside).  On Sept
ember 1, 1978, Hillside took the name 
Ukiah Adventist Hospital and became a member of Adventist Health 
System-West, which is described more fully below The manual states 
that in August 1988, Ukiah Advent
ist Hospital acquired the assets of 
Ukiah General Hospital and expanded its number of licensed beds from 
43 to 94, with physical facilities located on two campuses, Dora Street 
(51 beds) and Hospital Drive (43 beds
).  In 1992, a nine-bed addition 
was made to the Hospital Drive campus.  This document further relates 

that in 1996, Inhome Health Agency was consolidated into the Em-
ployer™s operations; in 1997, the Employer purchased and remodeled an 
adjacent one-acre property of a former restaurant to accommodate its 
Outpatient Physical Therapy/Reha
b and Mammography services; and 
in the winter of 1997, the Employer
 constructed a 16 bed perinatal unit 
at its Hospital Drive site and relocat
ed such services from its Dora 
Street site to its Hospital Drive site. 
The manual states that the Employer
 is currently licensed by the 
State of California for 102 acute beds and 15 transitional care beds and 
provides special facilities/services of
 critical care unit; basic emergency 
medical services (24-hour service, with physicians, licensed registered 
nurses, obstetrical level II nursing and pediatricians on duty), health 
promotion, operating room, recovery room, outpatient surgery center, 
physical therapy/rehabilitation, respiratory therapy, pharmacy/IV, 

medical imaging (i.e., radiology/nuc
lear medicine/CT scanning, MRI), 
medical library, occupational medi
cine, and laboratory/pathology. 
6 According to Rainach, the Public
 Affairs and Religious Liberty 
Department monitors legislation that impacts on the Church in the five 
western states of the Pacific Uni
on Conference (i.e., California, Ari-
zona, Nevada, Utah, and Hawaii). 
testified regarding the history of the Church which is also 
briefly described in a document c
ontained in the record entitled 
ﬁ1998 Seventh Day Advent
ist Church Yearbook.ﬂ
7  Rainach 
also testified regarding the hierarchy, beliefs and policies of the 
Seventh Day Adventist Church and its relationship to Ukiah 
Valley Medical Center. 
Church Hierarchy 
According to Rainach, the Church™s highest administrative 
body worldwide is its General Conference, which has its head-
quarters in Silver Spring, Maryland.  The record includes a 
document entitled:  ﬁWorking Po
licy North American Division 
of the General Conference of Seventh Day Adventists 1997Œ
1998 Edition,ﬂ which contains the constitution and bylaws of 
the General Conference. This docu
ment is descri
bed on its face as ﬁthe authoritative voice of th
e Church in matters relating to 
the administration of the work of the Seventh Day Adventist 
denomination in all parts of the 
world.ﬂ  This document further 
states that the work of all organizations in every part of the 
world must be administered in 
ﬁfull harmony with the policies 
of the General Conference and of the divisions respectively,ﬂ 
and that ﬁno departure from thes
e policies shall be made with-
out prior approval from the General Conference Committee 

except as provided in 
the ‚Working Policy.™ 
Under the General Conference, the Church is divided into 
approximately 13 geographical units called divisions.  The 
North American Division encompasses the United States and 
Canada, Bermuda and a few outl
ying Pacific islands.  Under 
the North American Division is the Pacific Union Conference 
which covers the states of Ca
lifornia, Arizona, Nevada, Utah, 
and Hawaii. 
According to Rainach, the Church operates a number of dif-
ferent religious ministries, incl
uding a hospital system of which 
Ukiah Valley Medical Center is a part.
8  Rainach testified that 
 7 As described by Rainach and the Church™s 1998 yearbook, the 
Church grew out of a religious revival movement in the 1820s and 
1830s known as the Second Great Awakening, which propounded the 
belief that Christ would imminently 
return to earth.  Dates were pre-
dicted for this ﬁSecond Advent,ﬂ the 
last major date being October 22, 
1844.  When the Second Advent did 
not occur as predicted, Advent 
believers splintered into a number of different groups including a group 

called the Adventists.  In 1860, becau
se of this group™s belief in the 
imminent return of Christ and thei
r conviction to observe the Sabbath 
from Sundown Friday to sundown Saturday, they became known as the 

Seventh Day Adventists. 
According to Rainach, the Seventh Day Adventist Church is unique 
among Protestant groups because of 
its conviction that it is a propheti-cally inspired movement to prepare th
e world for the return of Christ.  
Rainach testified that the Church grew from a few thousand members 
in the 1800s to about 10 million persons today.  The Church was 
largely confined to North American
 until 1874 when its first missionary 
work began.  Currently, it operates 
in approximately 204 countries and 
has an expansive educational and medical system all over the world.  In 
this regard, the Church™s 1998 yearbook discloses that the Church 
operates 161 hospitals and sanitariums; 313 clinics and dispensaries; 
and 92 nursing homes and retirement centers.  As of 1995, the assets 
for its health care institutions were
 valued at approximately 5 billion 

dollars. 8 Other ministries/departments of 
the Church include the public af-
fairs and religious liberty department of which Rainach is the director; 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608the hospital system is considered to be an integral part of the 
Church™s ministries and that health work ﬁis very, very closely 
connected to the evangelistic work of preaching the gospel of 

Jesus Christ . . . health work is what opens the doors of minds 
and hearts to the love of Jesus Christ . . . .ﬂ 
The Church™s Working Poli
cies With Regard to 
Health Care Institutions   
Section G40 of the Working Policy North American Divi-
sion of the General Conference do
cument, entitled, ﬁStatement 
of Operating Principles for Health Care Institutions,ﬂ states that 
the mission of the Church includes ﬁa ministry of healing to the 
whole personŠbody, mind and spirit.ﬂ This section further 
states: 
 2. Health care institutions (hos
pitals, medical/dental clinics, 
nursing and retirement homes, rehabilitation centers, etc.) 

function as an integral part of 
the total ministry of the Church 
and follow church standards including maintaining the sa-
credness of the Sabbath by pr
omoting a Sabbath atmosphere 
for staff and patients, avoiding routine business, elective diag-

nostic services, and elective therapies on [sic] Sabbath.  These 
standards also include the promotion of an ovolacto-
vegetarian diet free of stimulants and alcohol and an envi-
ronment free of tobacco smoke. 
 Control of appetite shall be 
promoted, use of drugs with a po
tential for abus
e shall be con-
trolled, and techniques involving the control of one mind by 
another shall not be permitted.  The institutions are governed 
as a function of the Church with activities and practices 
clearly identified as the unique Christian witness of Seventh 
Day Adventists. 
 This section further provides that the Church™s health care 
institutions are to give high priority to human life, personal 
dignity and human relationships; 
primary prevention and health 
education; respect for laws a
nd regulations of the land; and 
operating in a fiscally responsible 
manner.  It further states with respect to the staff of health care institutions: 
 7.  The mission of institutions in representing Christ to the 
community, and especially to those who utilize their services, 
is fulfilled through a compassionate, competent staff which 
upholds the practices and standards of the Seventh Day Ad-
ventist Church.  In the development of the staff, institutions 
regularly schedule classes which 
assist the staff in keeping up 
to date professionally, growing in understanding, and in shar-

ing the love of God.  Long-range staff planning supports for-
mal education of prospective staff including utilizing an insti-
tution for clinical practice for students.  
The Church™s Beliefs and Policy Regarding Labor 
Organizations Section HR 30 of the North American Division Working 
Policy for 1997Œ1998 sets forth the Church™s position prohibit-
ing any involvement with labor 
organizations.  This section 
                                                                                            
                                                           
the education department; the Sabb
ath school department; the youth 
ministry; the women™s ministry; the health and temperance ministry; 
the inner city ministries; and the Adventist Development and Relief 
Agency. confirms the Church™s historic teaching that Church members 
refrain from joining or financ
ially supporting labor organiza-
tions and refrain from recognizing or bargaining with labor 

organizations.9  The record also contains writings by one of the 
Church™s founders, Ellen G. White, including ﬁThe Ministry of 
Healingﬂ and other compilations
 of her published writings in 
which she expounds on the Church™s disavowal of any associa-

tion with labor unions and the Biblical bases for its beliefs in 
this regard.
10   These works apparently
 date from approximately the turn of the 20th Century. 
 9 This section states as follows: 
 HR 30 Relationship of Church 
Members and Church Institu-
tions to Labor Organizations 
 HR 30 05 Biblical Background
ŠThe Seventh Day Adventist 
Church for more than a century has taught its members and in-
structed administrators of its Chur
ch institutions that the Holy Bi-
ble clearly instructs that Christ is
 to be Lord of 
the life of every 
Church member and Church institution and that He is to be the ul-
timate authority to  which they will submit their decisions and re-
lationships (Acts 2:36; 5:29; Colo
ssians 3:23, 24).  The Church 
has historically taught that its 
members and institutions dare not 
violate their individual or cor
porate consciences by supporting 
organizations, policies, or activitie
s incompatible with the princi-

ples set forth in the Holy Scriptures (Isaiah 8:12, 13; 2 Corin-
thians 6:14-18). 
 HR 30 10 Historical Position-1. 
 Based on the biblical principles described in HR 30 05 (and 
many other sources), the Sevent
h Day Adventist Church hereby 
confirms its long-standing teaching that Church members should, 
and institutions must, remain free and independent from organiza-
tions which might violate a member™s conscience or interfere with 
the fulfillment of the mission of 
the Church, through its institu-
tions, as follows: a. Seventh Day Adventist Church members are following the 
historic teaching of the Church when
 they refuse to join or finan-
cially support labor unions 
or similar organizations.
 b. Seventh Day Adventist instit
utions are following the his-toric teaching of the Church when they refuse to recognize labor 
unions as bargaining units o [sic] to
 enter into contractual negotia-tions with them or similar organizations.  Institutions and admin-
istrators on all levels shall seek 
counsel from the North American 
Division Public Affairs and Religio
us Liberty Department and the 
North American Division administ
ration if confronted with re-
quests to recognize a labor union as a bargaining unit or to enter 
into contractual negotiations with such organizations. 
2. The Seventh Day Adventist Church does not engage in po-
litical or economic activities that seek to destroy the labor move-

ment.  However, the Church will ex
ercise its lawful right to pro-tect itself and its institutions from
 involvement with labor unions, 
just as it endeavors to protect th
e rights of conscience of members 
who conscientiously practice the teaching of the Church in this 
regard. 
3. Through sermons, personal counseling, church publica-
tions, and other media, church and institutional administrators as 
well as pastors should inform Seventh Day Adventist Church 
members as institutional employees of the Bible principles and 
the historic teachings on which th
e Church™s position is based.  
[HR 30 15 which lists resource materials related to the Church™s 
position is omitted.]
 10 In addition, the record cont
ains a document entitled ﬁCounsels 
From the Spirit of Prophecy on Labor Unions and Confederaciesﬂ 
 UKIAH VALLEY MEDICAL CENTER 609The Organizational Structure of the Church™s 
Health Care System 
The record reflects that the Church™s health care system in 
North America is headed by a Church-owned and operated 
parent organization called North 
American Health Care Corpo-
ration.  Under this parent organization are regional Church-
owned organizations that serve as the regional governing bod-
ies for the Employer and othe
r Church hospitals.  The Em-
ployer herein falls under Adven
tist Health Syst
em/West d/b/a Adventist Health under the Pacific Union Region.
11  Adventist Health is a nonprofit corporat
ion organized exclusively for 
religious purposes.   
A document introduced into the record by the Employer enti-
tled ﬁPhysician Partners With Adventist Health,ﬂ discloses that 
Adventist Health operates approxi
mately 19 hospitals in Cali-
fornia, Hawaii, Oregon, and Washi
ngton.  In addition, it owns, 
leases, or manages over 50 health
 care business units and an 
additional 225 health care businesse
s, partnerships, affiliations, 
joint ventures, and ﬁdiscrete progr
amsﬂ in this four state area 
and generates approximately $1 billion annually in revenue. 
 The Ukiah Valley Medical Center 
The record contains the Articles of Incorporation and 
Amendments thereto for the Ukiah Valley Medical Center.  

This document states that the Em
ployer is a religious corpora-
tion organized under the nonprofit religious corporation law 
ﬁexclusively for religious purposes.ﬂ 
The Employer™s CEO, ValGene Devitt, testified that the 
primary purpose of the Employer is
 to provide health care.  In this regard, Rainach testified that the Employer provides health 

care services comparable to those provided by non-Adventist 
hospitals.  As indicated above, Ukiah Valley Medical Center is 
the only hospital in Ukiah and it serves the general public. 
CEO Devitt testified that she is a member of the Church.  
She testified that each Adventis
t Health hospital, including the 
Employer, has two boards of dir
ectors: a legal board which is 
the same as that of Adventist Health and which handles major 
financial issues; and a local governing board which deals with 
quality, staffing and other local issues within the facility.  The 
                                                                                            
                                                           
prepared by the Public Affairs and Religious Liberty department of the 
Church™s General Conference; a memo from the October 8, 1968, Gen-
eral Conference and Union Conference Presidents
 Meeting; a Position Statement by the Church on Labor Unions dated October 16Œ20, 1972; 
a document entitled ﬁSeventh Day Adventists, Business Cartels and 
Labor Unions,ﬂ by John Stevens, President, Church State Council of 
Seventh Day Adventists; and minut
es from the September 19, 1957 
minutes of the General Conference Committee, all of which also dis-
cuss the Church™s position against labor unions and the reasons for that 
position.  The parties have stipulated that the principles set forth in one 

of these documents, ﬁSeventh Day 
Adventists, Business Cartels and 
Labor Unions,ﬂ apply to the Employer herein, including those of alle-

giance to Christ; due benevolence; 
autonomy; faithful witness; privi-
lege and responsibility; prophetic insi
ght; and service; fellowship; and 
baptismal vow.  Rainach testified that
 all of these principles of the 

Church would be violated if the Employer is required to recognize a 
labor union. 
11 The Employer is listed in the Seventh Day Adventist Church year-
book 1998, which, according to Rainach, indicates that it falls within 

the Church™s 501(c)(3) tax exemption. 
amendments to the Articles of 
Incorporation for both the Em-ployer and Adventist Health disc
lose that the directors of both 
boards must be members in good 
standing of the Seventh Day 
Adventist Church. 
As indicated above, among the Church-based policies ap-
plied by the Employer is not serving meat in its cafeteria.
12  The 
Employer also restricts the perfo
rmance of abortions to certain 
specified circumstances
13 and observes the Sabbath from sun-
down on Friday evening to sundown on Saturday evening by 
performing only essential activities
 during that period.  Volun-
teers also distribute cards and flowers to patients during this period. Rainach testified that religious pictures are posted in the 
Employer™s facility an
d the parties stipulated, and I find, that 
Church-related materials are ge
nerally available throughout the 
Employer™s facility, including th
e hallways adjacent to the 
nursing units and patient rooms, 
but not in patient rooms.  
The Employer has a pastoral ca
re department comprised of a 
senior chaplain and a staff of
 chaplains, who provide ﬁpas-toral/emotional care to patients, families, volunteers, and hospi-

tal employees through visitation, 
spiritual counseling, crisis 
intervention, grief support, prayer and spiritual emphasis 
groups.ﬂ  The record contains a number of excerpts from the 
Employer™s policies and procedur
es manual that relate to the 
role of the senior chaplain and other chaplains in carrying out 

this function.  The Employer maintains a chaplain™s office at its 
facility. 
Included in the excerpts from the Employer™s departmental 
policy and procedure manual for the 
pastoral care department is 
an excerpt entitled: ﬁStandard of Care For A Member of A Care 

Team.ﬂ  (According to Devitt, the care team includes the 
nurses, discharge planners, therapists, chaplain, and any other 
care providers at the Employer™s
 facility who are involved with 
a patient.)  This document states that the members of the care 

team should, inter alia, take measures for implementing and 
supporting the patient™s spiritual needs by informing the patient 
of the availability of the ch
aplain for support; informing the patient™s minister of hospitalization if requested or indicated; 
by providing for privacy; and by observing the protocols of the 
patient™s religion in regard to diet or rituals.  However, the re-
cord does not disclose whether th
e registered nurses have been 
specifically informed of the contents of this document, its re-

quirements or its applicability to
 them.  The record further re-
flects that the Employer does not require its registered nurses to 

indoctrinate patients into the Se
venth Day Adventist religion or 
to disseminate religious materi
als unless a patient specifically 
requests such materials.   
CEO Devitt testified that a brochure which discusses, inter 
alia, the Employer™s religious mi
ssion and goals is sent to all 
persons requesting job applications from the Employer.
14  The 
 12 The record reflects that the Employer will serve meat to patients 
upon request. 
13 Such circumstances include those involving rape or incest; the 
likelihood of the child being deformed or retarded; or if the mother is 
unwed and under 15 years of age. 
14 This brochure discusses briefly the Church and its health care mis-
sion, including the fact that it is a nonsmoking and alcohol-free hospital 

with a cafeteria that serves vegeta
rian food; that employees are ex-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610Employer also shows a video to applicants who come to the 
Employer™s facility which like
wise explains its mission and goals.  According to Devitt, she also makes an orientation pres-

entation to new employees which 
includes coverage of the Em-
ployer™s mission statement,
15 vision statement,
16 and a brief 
history of the Church and the health care ministry within the 
Church. Although the record does not disclose the precise number of 
registered nurses who are members of the church, Devitt ac-
knowledged in her testimony that perhaps as few as 20 of the 
Employer™s 170 registered nur
ses are church members. She 
testified that the Employer does 
not require its registered nurses 
to be church members but stated that ﬁwe would hope through 
the selection process, both them 
selecting us and us selecting them, that we have many common values.ﬂ 
The record includes the bylaws for the nursing staff in a 
document titled ﬁDepartmental Policy & Procedure Manual.ﬂ   
The bylaws pertain to the philosophy, purpose, objectives, 
standards, governance, and discip
lining of the nursing staff.  
This document states that the role of the professional registered 
nurse is to ﬁassume accountability for the delivery of nursing 
care within the institution.ﬂ  The document does not describe 
any specific religious purpose or f
unction that is to be carried 
out by the registered nurses nor does it state that nurses are 
evaluated based on a duty to carry out any religious functions. 
Marie Ann Vear testified that she is employed by the Em-
ployer as a full-time registered nurse in the intensive care unit.  
According to Vear, she has previously worked for non-
Adventist hospitals (i.e., Ukiah General Hospital for 7 years 
and Tahoe Forrest Hospital for 2 years) and has worked for at 
the Employer™s facilit
y since 1989.  She testified that there had 
been no changes in her work duties as a result of working for an 

Adventist hospital as opposed 
to a non-Adventist hospital. 
Analysis 
As stated above, the Employer contends that the Board 
should consider this case in conjunction with 
University of 
Great Falls, supra, and that the Board should decline to assert 
jurisdiction over it because (1) a
pplication of the Act to the Employer would violate the RFRA
; (2) application of the Act 
                                                                                            
                                                           
pected to dress modestly; that th
e Sabbath is observed by not having 
routine and noncritical activities c
onducted on the Sabbath; and that 
employees will see the Employer™s religious mission statements on 

display throughout the hospital.  The brochure further states that ﬁif the 
values discussed here meet your 
personal and philosophical goals, you 
may be just the person we are looking for to step in and fill an impor-
tant role on our team of dedicated and caring workers.ﬂ 
15 The mission statement referred to by Devitt is a one-page docu-
ment titled: ﬁUkiah Valley Medical CenterŒAdventist Health Statement 
of Mission.ﬂ  This document states, inter alia, that the Center will oper-
ate: ﬁin a manner consistent with the philosophy of the Seventh Day 
Adventist Church.  This philosophy strives for a balance of physical, 
mental and spiritual health through prevention and treatment of disease, 
allowing each person to achieve his or her full potential.ﬂ 
16 The vision statement is a one-page document stating, inter alia, 
that the Center is a ﬁcontinuation of the healing ministry of Christﬂ and 
will be known for ﬁproviding qualit
y health care through personalized 
services, technical excellence, and efficient use of resources in a coop-
erative environment.ﬂ 
to the Employer would violate the rights of the Hospital, its 
officers and Board members under the free exercise clause of 
the First Amendment; (3) application of the Act to the Em-
ployer would entangle the Board in questions of Church doc-
trine, in violation of the establishment clause of the First 
Amendment; and (4) even if the exercise of jurisdiction were 
not precluded by the RFRA or the Constitution, the same 
underlying policy considerations require the Board to grant an 
exemption to the Employer from the requirements of the Act. 
The Petitioner takes opposing 
positions on these issues. 
The RFRA prohibits the ﬁ[government] from ﬁsubstantially 
burden[ing] a person™s exercise of religion even if the burden 
results from a rule of general applicability unless the govern-
ment can demonstrate that the burden ﬁ(1) is in furtherance of a 
compelling governmental interest; and (2) is the least restrictive 
means of furthering that . . . interest.ﬂ
17 In City of Boerne v. Flores,
 521 U.S. 507 (1997), the Su-
preme Court held that the RF
RA was unconstitutional as ap-
plied to State law because Congress had exceeded its enforce-
ment powers under Section 5 of the Fourteenth Amendment.  
Since the Supreme Court rendered its decision in 
Boerne, the Eighth Circuit, in
 In Re Young,
 141 F.3d 854, 857 (8th Cir 
1998), has found that the RFRA to
 be constitutional as applied 
to federal law.
18  As the Eighth Circuit stated with regard to the 
RFRA and the Supreme Court™s decision in 
Flores: 
   17 The 
RFRA
 states, in relevant part: 
 (a) Findings 
 The Congress finds thatŠ 
(1) the framers of the Constitu
tion, recognizing free exercise 
of religion as an unalienable right, secured its protection in the 
First Amendment to the Constitution; 
(2) laws ﬁneutralﬂ toward religion may burden religious exer-
cise as surely as laws intended to interfere with religious exercise; 
(3) governments should not substantially burden religious ex-
ercise without compelling justification; 
(4) in 
Employment Division v.
 Smith, 494 U.S. 872 (1990) the 
Supreme Court virtually eliminated the requirement that the gov-
ernment justify burdens on religious exercise imposed by laws 
neutral toward religion; and  
(5) the compelling interest test as set forth in prior Federal 
court rulings in a workable test for striking sensible balances be-

tween religious liberty and comp
eting prior governmental inter-
ests.  (b) Purposes 
 The purposes of this chapter areŠ 
(1) to restore the compelling interest test as set forth in 
Sher-bert v. Verner, 374 U.S. 398 (1963) and 
Wisconsin v. Yoder,
 406 
U.S. 205 (1972) and to guarantee its application in all cases where 
free exercise of religion is 
substantially burdened; and 
(2) to provide a claim or defense to persons whose religious 
exercise is substantially burdened by government.
 18 In 
Alamo v. Clay,
 137 F.3d 1366 (D.C. Cir. 1998), the D.C. Cir-
cuit found that a church did not have standing to challenge a Parole 
Commission™s decision to deny parole
 to its pastor.  In rendering its 
decision, the court assumed, without 
deciding, that notwithstanding the 
Supreme Court™s decision in 
Boerne
, the RFRA was still valid law with 
regard to its application to Federal law. 
 UKIAH VALLEY MEDICAL CENTER 611[The] RFRA was enacted as a legislative response to the Su-
preme Court™s decision in 
Employment Div., Dep™t. of Human 
Resources v. Smith
, 494 U.S. 872, 110 S.Ct. 1595, (1990).  In 
Smith,
 the Supreme Court held that the First Amendment 
ﬁright of free exercise [of re
ligion] does not relieve an indi-
vidual of the obligation to comply with a valid and neutral law 
of general applicabi
lity on the ground that
 the law proscribes 
(or prescribes) conduct that his religion prescribes (or pro-
scribes).ﬂ Id. at 879, 110 S.Ct. 
at 160 (quotations omitted).  In 
reaching this holding, the Supreme Court effectively over-
ruled precedent that had provid
ed greater protection to indi-
viduals whose religious practices were burdened by the opera-

tion of neutral laws. See Id., at 883Œ885, 110 S.Ct. at 1602Œ04 
(rejecting rule of 
Sherbert v. Verner
, 374 U.S. 398, 83 S.Ct. 
1790, (1963), that ﬁgovernmental actions that substantially 

burden a religious practice must 
be justified by a compelling 
governmental interestﬂ). 
 As noted above, the Board has delegated its authority to the 
undersigned pursuant to Section 3(
b) of the Act to determine whether a question of representation exists and this requires a determination of whether to assert jurisdiction over the Em-
ployer.  Therefore, I decline to transfer this case to the Board 
and will make a determination as to whether the Board may 
properly assert jurisdiction over the Employer. 
In Mid American Health Services, 
247 NLRB 752 (1980), a decision that predates the RFRA and the Supreme Court™s deci-
sion in Smith, the Board asserted jurisdiction over a health care 
institution operated by an employer that stood in a similar hier-
archical relationship to the Se
venth Day Adventist Church as 
the Employer herein.  In that case, the employer, a Wisconsin 
corporation that owned and operated six extended care nursing 
homes, was in turn owned by Gr
eat Lakes Adventists Health 
Services, Inc., the regional arm 
of the Seventh Day Adventist 
Church that operates the Church™s health care delivery system 
in the States of Illinois, Indiana, Wisconsin, and Michigan.  
Like the Employer in the instant case, the employer in 
Mid American Services
 asserted that the Board™s assertion of juris-
diction over it would substantially
 impair its practice of religion 
and infringe upon its constitutional rights in contravention of 
the establishment and free exercise clauses of the First 
Amendment to the Constitution.  Like the Employer in the in-
stant case, the employer in 
Mid American Services, asserted 
that as: 
 a matter of religious principle and on the basis of Holy Scrip-

ture, the church teaches that an individual may not properly 
relinquish his or her own spiritual autonomy by joining a la-
bor union.  Moreover, the Employ
er contends that, as a direct 
result of its religious beliefs, 
institutions of the church may 
not deal or bargain with labor unions. 
 The employer in 
Mid American Services
 further contended, 
like the Employer in the instant case, that the Church™s opera-
tion of the nursing home at issue merited First Amendment 
protection because the operation of 
its health care facilities was 
an integral and inseparable part of the Church™s spiritual and 
religious mission.  As with the Employer in the instant case, the 
majority of the employees in the proposed bargaining unit were 
not members of the Seventh Day Adventist Church. 
In determining whether to assert jurisdiction over the em-
ployer in 
Mid American Services, the Board first addressed the 
Supreme Court™s decision in Catholic Bishop of Chicago, su-pra,19 In addressing Catholic Bishop, the Board noted that the 
Supreme Court had held that ﬁbecause the Board™s assertion of 
jurisdiction raised serious constitutional questions it was first 
necessary to determine whether the legislative history of the 
Act manifested a clearly expressed affirmative intention, on the 
part of Congress, that the Boar
d assert jurisdiction in such 
cases.ﬂ  The Board noted that in 
Catholic Bishop,
 the Supreme 
Court had found no clear expression of legislative intent that 
the Board assert jurisdiction over religious schools and had 
ﬁdeclined to construe the Act in a manner which would . . . 
necessitate resolution of the serious constitutional questions 
which an assertion of jurisdiction would otherwise raise.ﬂ  247 
NLRB at 752.   The Board then examined the legislative history of the 1974 
health care amendments to the Act
20 and found that Congress had clearly expressed an affirmative intention that the Board 
assert jurisdiction over hospitals
 owned, operated or managed 
by religious institutions.  Accord
ingly, the Board asserted juris-
diction over the employer in that case.  In so finding, the Board 
stated the following: 
 The health care amendments, inter alia, removed the preexist-
ing jurisdictional exemption ac
corded nonprofit hospitals by 
Section 2(2) of the Act. (footnote omitted).  Given earlier 

Board determinations, the repeal of the exemption for non-
profit hospitals in effect brought all privately owned health 
care institutions within the Bo
ard™s legal jurisdiction.  The 
Seventh Day Adventist Church, throughout the amendment 
process, opposed repeal of the exemption, on grounds which 
included those constitutional claims advanced in this proceed-
ing.  Thus, the Church advocated an amendment which would 
have maintained a jurisdictional exemption for any hospital 
which ﬁopposes unionization because
 of historically held reli-
gious teaching or tenets.ﬂ  No such amendment was intro-
duced by any member of the Congress.  Senator Ervin did in-
troduce a proposed proviso to the new Section 2(14) of the 
amendments (setting forth the de
finition of a ﬁhealth care in-
stitutionﬂ) which would have maintained a jurisdictional ex-

emption for hospitals ﬁowned, su
pported, controlled or man-
aged by a particular religion or by a particular religious corpo-

ration or association.ﬂ  The Ervin Amendment was rejected 
by the Senate.  The legislative history, when coupled with the 
enactment by Congress of other legislation specifically di-
rected toward the problem of potential conflict between an 
employee™s religious beliefs and collective-bargaining re-
                                                          
 19 In 
Catholic Bishop, the Supreme Court held that the Board did not 
have jurisdiction over the parochia
l schools in question because there 
was no showing of a specific congre
ssional intent to mandate their 
coverage under the Act.  The Supreme Court found that in the absence 
of a clear expression of an affirma
tive intention by Congress that teach-
ers in church-operated schools be 
covered by the NLRA, the Supreme 
Court would not construe the Act in a manner that could, in turn, call 
upon the court to resolve difficult and sensitive questions arising out of 
guarantees of Religion clause of the First Amendment. 
20 Public Law 93Œ360, 88 Stat. 397 (1974). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612sponsibilities, removes, in our judgment, any doubt that the 
Congress clearly intended the Act to apply to health care insti-
tutions operated by religious institutions in general and the 
Seventh Day Adventist Church in particular.  [Footnotes 
Omitted.] 
 In asserting jurisdiction over the employer in 
Mid American 
Services, the Board stated that by doing so it was following a 
clear legislative mandate.  247 NLRB at 753. The Board™s in-
terpretation of the legislative history of Section 2(14) of the Act 
in this regard has been affirmed by the courts.  See, e.g., 
St. 
Elizabeth Community Hospital v. NLRB
, 708 F.2d 1436, (9th 

Cir. 1983) (ﬁThis legislative hi
story indicates an affirmative 
intention of Congress to subject church-operated hospitals to 
Board jurisdiction. . . .ﬂ); 
Tressler Lutheran Home v. NLRB,
 677 F.2d 302 (3d Cir. 1982).
21 The Board™s 
Mid American Services
 decision illustrates the 
basis for distinguishing the employer in the instant case from 
that in University of Great Falls, 
the case currently pending 
before the Board.  Thus, in 
University of Great Falls
, the em-
ployer, a university owned and operated by a religious order of 
the Catholic Church, contends that the Board lacks jurisdiction 
over it because it is a religious
 school and the Supreme Court 
found in Catholic Bishop, no clear expression in the legislative 
history of the Act that the Boar
d assert jurisdiction over reli-
gious schools.  However, in Mid American Services and subse-quent cases, the Board has found that the legislative history of 
the health care amendments to the Act expresses the clear intent 
of Congress that the Board assert jurisdiction over health care 
institutions that, like the Employer, are owned, operated and 
managed by religious institutions.  Accordingly, the instant 
case is plainly distinguishable from the 
Catholic Bishop line of 
cases based on the Board™s analysis in 
Mid American Ser-vices
.22  In Mid American Services
, the Board stated that ﬁany final 
determination concerning the constitutionality of that mandate 
must . . . come from the courts, who have the unquestioned 
authority to review legislative enactments in light of constitu-
tional safeguards.ﬂ 
 Id. at 753.23  The Board thereupon asserted 
                                                          
                                                                                             
21 In 
NLRB v. World Evangelism, Inc
., 656 F.2d. 1349 (9th Cir. 
1981), the Ninth Circuit further observed as follows: 
 In contrast to its practice with regard to private schools, the Board has 
long asserted jurisdiction over non-profit religious organizations en-
gaged in commercial operations.  See 
Christian Board of
 Publica-
tions, 13 NLRB 534, 547 4 LRRM 323 (1939), enfd. 113 F.2d 678, 6 
LRRM 971 (8th Cir. 1940).  In 1947 Congress rejected proposed 

amendments to exempt all non-profi
t organizations from the Act.  
Congress appeared to ratify the Boar
d™s assertion of jurisdiction at 
least as to the commercial activities of non-profit organizations.  

H.R.Rep.No. 510, 80th Cong., 1st Sess. 31Œ32 (1947), reprinted in 1 
NLRB Legislative History of the Labor Management Relations Act, 
1947, at 535Œ36 (1948).  See
 NLRB v.
 Wentworth Institute
, 515 F.2d. 
550, 554Œ55, 89 LRRM 2033 (1st Cir. 1975). 
22 See, e.g., 
Livngstone College
, 286 NLRB 1308 (1987); 
Jewish Day School of Greater Washington
, 283 NLRB 757 (1987); 
Trustees of St. Joseph™s College
, 282 NLRB 65 (1986). 
23  This view was reiterated by the Board in 
St. Elizabeth Community 
Hospital, 259 NLRB 1135, 1137 (1982), when, on remand from the 
Ninth Circuit, it was ordered to c
onsider the employer™s First Amend-
ment challenge to the Board™s asser
tion of jurisdiction in light of the 
jurisdiction over the employer in 
Mid American Services
 with-out addressing the employer™s ch
allenges to the Board™s asser-
tion of jurisdiction under the free exercise and establishment 
clauses of the First Amendment.  Thus, under the Board™s 
analysis in
 Mid American Services
, the Employer is plainly be 
subject to the Board™s jurisdiction.
24 The Employer contends, however, that the enactment of the 
RFRA mandates an analysis of the First Amendment issues 
presented by the assertion of Board jurisdiction over its opera-
tions.  In response to this contention, I have applied the tests 
established under the free exercise
 clause of the First Amend-
ment as set forth in Employment Div., Dept. of Human Re-
sources v.
 Smith, supra, and in the RFRA, and the Supreme 
Court™s test under the establishment clause of the First 
Amendment as set forth in 
Lemon v. Kurtzman, 403 U.S. 602, 612 (1971), in order to establish whether the Board may validly 
assert jurisdiction over the Employer. 
25 In Smith, the Supreme Court held th
at neutral, generally ap-
plicable laws may be applied to
 religious practices even when 
not supported by a compelling g
overnmental interest.  See 
City of Boerne v. Flores
, 521 U.S. 507.  The Act clearly falls within 
this broad category of statutes. 
 And, as observed by the Ninth 
Circuit, ﬁNeither would anyone 
plausibly assert that the NLRA 
is not a ﬁvalid law of general applicability.ﬂ 
 NLRB v. Hanna 
Boys Center
, 940 F.2d. 1295 (9th Cir. 1991). 
Under the Supreme Court™s analysis in 
Smith, application of 
the Act to the employer would not violate the free exercise 
 Supreme Court™s decision in 
Catholic Bishop, supra
.  Upon remand, 
the Board observed that:  ﬁUnder normal circumstances, there is a 
philosophical question regarding whether or not an administrative 
agency, such as the Board, should 
attempt to determine the constitu-
tionality of its own act. [quote and citation to 
Mid American Services omitted]. . . .  This, however, is not
 the normal case.  The court of ap-
peals has specifically directed the Board to determine whether or not 
the assertion of jurisdiction over Respondent is constitutional.ﬂ Id. at 
1137.  The Board thereupon proceeded
 to apply the First Amendment 
establishment test and found that ju
risdiction was validly asserted over 
the employer.  Its decision was s
ubsequently upheld by the Ninth Cir-
cuit.  St. Elizabeth Community
 Hospital v. NLRB,
 supra, 708 F.2d 1436. 
24 In order to determine whether to
 assert jurisdiction over the com-
mercial operations of religious organizations, the Board has generally 

applied the following two-fold test: 
 (1) Is the employer engaged in 
activities which are commercial in the generally accepted sense? and 

(2) do the employees sought to be represented allocate a substantial 
amount of time to activities which are commercial in nature?  See 
Ec-clesiastical Maintenance Services, 325 NLRB 629 (1998), and 
River-side Church, 309 NLRB 806 (1992).  In the instant case, the Employer 
is clearly engaged in the commercial operation of an acute care hospital 

and the employees in question are re
gistered nurses who spend all or 
most of their work time providing health care to patients of the hospital 
and none of their work time teachi
ng patients or anyone else of the 
specific religious beliefs of the Seventh Day Adventist Church.  Thus, 
to the extent this test is applicable to the Employer, its application 
would plainly support the Board™s assertion of jurisdiction over the 

Employer. 
25 It is also noted that in light of the remand by the Ninth Circuit in 
St. Elizabeth™s Hospital
, requiring the Board to apply the First Amend-
ment establishment analysis, it appear
s sensible to include an analysis 
of that First Amendment test in my
 analysis inasmuch as it has also 
been raised by the Employer here. 
 UKIAH VALLEY MEDICAL CENTER 613clause of the First Amendment even if the Employer™s exercise 
of religion were severely infring
ed by Board jurisdiction, unless 
the employer™s free exercise claim fell within one of two excep-
tions to Smith™s general rule.  Id.  As explained by the Ninth 
Circuit in 
Hanna Boys Center
, those two exceptions are for 
ﬁhybrid claims (those involving an alleged infringement of 
another constitutional right in addition to the free exercise). Id. 
at 1601Œ1602, and for claims arisi
ng in ‚a context that lends 
itself to individualized governme
ntal assessment of the reasons 

for the relevant conduct. [e.g.,] where a ‚good cause™ standard 
create[s] a mechanism for individualized exemptions.ﬂ  Id. at 
1305.  The Employer contends that the instant case falls within the 
exemption involving claims arisi
ng in ﬁa context that lends 
itself to individualized governme
ntal assessment of the reasons 
for the relevant conductﬂ becaus
e the Board has in place a sys-
tem of exempting certain employers such as federal reserve 
banks, domestic employees
, government employees, etc.  I will 
not attempt to address each of the groups cited by the Employer 
as exempted from Board jurisdiction and distinguish the rea-
sons for their exemptions. Suffice it to say that with regard to 
certain exemptions, such as those for federal and state employ-
ees, there are other federal and state agencies, such as the Fed-
eral Labor Relations Authority (FLRA), which have been cre-
ated to perform a parallel function to the Board™s with regard to 
such groups. One of the cases relied upon by the Employer in support of 
its exemption argument is the Supreme Court™s 
Catholic Bishop 
decision.  However, as noted above
, in contrast to the situation 
presented in 
Catholic Bishop
, there is a clear legislative history 
supporting the Board™s assertion of jurisdiction over health care 
institutions operated by religious groups including, in particu-
lar, those institutions owned 
and operated by the Seventh Day 
Adventist Church.  In these circumstances, the second excep-
tion to 
Smith would not be applicable to the Employer.  Inas-
much as the legislative history of Section 2(14) of the Act re-
flects that the Congress declined
 to exempt health care institu-
tions operated by the Seventh Day Adventist Church from the 

Board™s jurisdiction when it was 
specifically requested to do so 
by the Seventh Day Adventist C
hurch, the legislative history 
does not support the granting of the individualized exemption 
requested by the Employer. 
The Employer also contends that the instant case falls within 
the ﬁhybrid claimsﬂ exception to 
Smith (i.e., those involving an 
alleged infringement of another constitutional right in addition 

to the free exercise exception) because the assertion of Board 
jurisdiction would infringe not only upon the Employer™s reli-
gious beliefs but would also bur
den its constitutional rights of 
free speech and free association.  I find no need to address this 

contention because, as discussed below with respect to the Em-
ployer™s contentions regarding the RFRA, assuming that the 
Employer™s claim is 
a ﬁhybrid claimﬂ under 
Smith, the Board™s 
assertion of jurisdiction over 
the Employer would still pass 
muster under the compelling state interest/strict scrutiny test as 
discussed below.   
Application of the RFRA Supports the Assertion of 
Jurisdiction Over the Employer   
The Ninth Circuit has stated th
at in construing and applying 
the RFRA, it will look to its decisions prior to 
Smith, which 
held that: 
 To show a free exercise violation, the religious adherent . . . 
has the obligation to prove that a governmental regulatory 
mechanism burdens the adherent™s practice of his or her relig-
ion by pressuring him or her to commit an act forbidden by 
the religion or by preventing him or her from engaging in 
conduct or having a religious 
experience which the faith man-
dates.  This interference must be more than an inconvenience; 

the burden must be substantial 
and an interference with a tenet 
or belief that is central to religious doctrine. 
 Graham v. Commissioner, 822 F.2d. 844, 850Œ851 (9th Cir. 
1987); Goehring v. Brophy
, 94 F.3d 1294, 1299 (9th Cir. 1996).  
Under the Ninth Circuit™s decisions, if a party is able to show a 
substantial burden to his or her free exercise of religion, then 
the Government must demonstrate that its regulatory mecha-
nism furthers a compelling interest; and (2) that it is the least 
restrictive means of furthering that compelling state interest. 
 Id.  See Wisconsin v. Yoder
, 406 U.S. 205 (1972), and 
Sherbert v. Verner
, 374 U.S. 398 (1963). 
With regard to whether the Bo
ard™s assertion of jurisdiction 
over the Employer would substa
ntially burden the practice of 
religion by the Employer as an institution and by the Em-
ployer™s CEO, Boards of Dir
ectors and others involved with 
recognition of a labor organization,
 I find that the application of the Act would clearly burden the exercise of religion by the 
Employer as an entity and by such persons.  There is no dispute 
either in the evidence presented herein or in the case law that 
the Seventh Day Adventist Chur
ch has an established belief 
against its members joining or bargaining with labor organiza-

tions that would be impacted by
 a certification of the Petitioner 
here.  Thus, the Employer has a
sserted that being required to 
bargain with a labor organization 
runs against a central tenet of 
its religious beliefs to the extent
 that it may be required to di-
vest itself of its facility herein if
 it is required to bargain with a 
labor organization.  Accordingly,
 I do not question that a certi-
fication of the Petitioner or the requirement to bargain with the 
Petitioner would burden the Employer and its directors in the 
exercise of their religious beliefs.   
However, it is well established that the freedom of exercise 
of religion is not absolute.  See 
Yott v. North American Rock-
well Corp., 501 F.2d 398 (9th Cir. 1974).
26  Case law has ﬁlong 
drawn the distinction between the absolute freedom to hold 
religious beliefs and the freedom of conduct based on religious 
beliefs, which latter freedom may 
be curtailed in some circum-
stances for the protection of society.ﬂ
 Cap Santa Vue, Inc. v. 
                                                          
 26 In 
Yott, 
supra, the Ninth Circuit ruled that an employee™s First 
Amendment rights were not infringe
d by being forced to pay union 
dues under a union-security clause even though it burdened his belief as 
a Seventh Day Adventist against not 
associating with unions, the court 
finding that the public and private in
terest in collective bargaining and 
industrial peace outweighed the employee™s interest. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614NLRB, 424 F.2d. 883, (D.C. Cir. 1970),
27 Cantwell v. Connecti-
cut, 310 U.S. 296, 303Œ304 (1940).  In the instant case, what is 
at issue is the application of the Act not to the holding of reli-
gious beliefs per se but to th
e Employer™s conduct based on 
those beliefs with respect to its 
operation of its health care facil-
ity which serves the general 
public and employs many non-
Seventh Day Adventists empl
oyees, including registered 
nurses, in order to provide 
care to its patients.   
Thus, with regard to the second prong of the RFRA test, I 
note that both the Board and the Courts have concluded the 
Government has a compelling interest in applying the Act to 
employers who, like the Employer, are religious entities en-
gaged in commercial enterprise
s, including hospitals.  See Cap Santa Vue, Inc. v. NLRB,
 supra; S
t. Elizabeth Community Hos-
pital, supra, 708 F.2d 1436; NLRB v. Hanna Boys Center,
 su-pra, 940 F.2d at 1305.  Thus, as stated by the Ninth Circuit in 
St. Elizabeth Community Hospital,
 708 F.2d at 1442: 
 the government has a compelling interest in regulating labor 
relations so as to minimize industrial strife and disputes that 
would disrupt the national economy.  Congress considered la-
bor peace among nonprofit health care institutions important 
enough to apply the Act to hospitals such as St. Elizabeth™s. 
 As the Supreme Court noted years ago in 
NLRB v. Jones & 
Laughlin Steel Corp.,
 301 U.S. 1 at 42 (1937): 
 Experience has abundantly demonstrated that the recognition 
of the right of employees to self-organization and to have rep-
resentatives of their own choosing for the purpose of collec-
tive bargaining is often an es
sential condition of industrial 
peace. 
 In the instant case, the Employer operates the only hospital 
in Ukiah.  It is open to the general public and it employs many 
non-Adventist employees, includ
ing mostly non-Adventists as 
registered nurses.  In addition,
 on a nationwide basis, the Sev-
enth Day Adventist Church, through its health care network, 
operates a substantial number of health care institutions em-
ploying thousands of employees.  
In the States of California, 
Hawaii, Oregon and Washington alone Adventist Health oper-
ates 19 hospitals and annually generates approximately $1 bil-
lion in revenue.  In sum, the Seventh Day Adventist Church 
operates a substantial network in 
the health care industry and in 
doing so, impacts many employees 
as well as the general public 
which utilizes its services. 
Thus, the determination as to whether to assert jurisdiction 
over the Employer in the instant case, does not require the mere 
balancing of a governmental regulatory scheme against the 
burden imposed on the right of the 
Employer and its officials to 
freely exercise their religion.  Rather, we must balance the First 
Amendment rights of employees 
(who are not members of the 
                                                          
 27 In 
Cap Santa Vue, Inc. v. NLRB
, supra, the D.C. Circuit affirmed 
the Board™s finding that two empl
oyers who were practicing members 
of the Seventh Day Adventist Church
 and who had religious beliefs in 
accord with the Church, including that 
they were not permitted to have 
anything to do with labor unions, had violated the Act by refusing to 
bargain with a union certified by the 
Board as the exclusive representa-tive of certain employees at the two convalescent centers operated by 

the employers. 
Employer™s Church) to associate 
with other employees in orga-
nizing a union for collective-
bargaining purposes.  See 
Thomas v. Collins
, 323 U.S. 516 at 532 (1944); 
Shelton v. Tucker
, 364 
U.S. 479 at 485Œ487 (1960); McLaughlin v. Tilendis, 398 F.2d 
287 (7th Cir. 1968
); State County Employees AFSCME v. 
Woodward, 406 F.2d 137 (8th Cir. 1969).  See also 
St. Eliza-
beth Community Hospital,
 259 NLRB at 1138.  Moreover, we 
must also balance the Employ
er™s First Amendment rights 
against the public interest in having health care services pro-
tected from disruption from industrial strife and disputes.  In 
these circumstances, despite the burden to the Employer™s First 
Amendment free exercise rights, I find that the balance weighs 
in favor of the application of the Act to the Employer. 
Under the RFRA analysis, the 
last test under the free exer-
cise clause of the First Amendment requires a determination of 
whether the assertion of Board jurisdiction is the least restric-
tive means of furthering the compelling state interests at stake.  
I find that there is no less restrictive means available to the 
assertion of Board jurisdiction he
rein.  Thus, the Employer and 
the other health care institutio
ns owned and operated by the 
Seventh Day Adventist Church comprise a sizable number of 
the institutions delivering health care to the general public na-
tionwide.  Collectively, these in
stitutions employ thousands of 
health care workers across the country, many of whom are ap-
parently not church members.  Under such circumstances, to 
grant an exemption to the Employer and to such other church-
operated health care institutio
ns would potentially impact a 
significant segment of the workforce in the health care industry 
and ﬁpermit labor disagreements to threaten delivery of vital 
medical services.ﬂ See 
St. Elizabeth Community Hospital v. 
NLRB, supra at 1441.  For such reasons, I find that declining to 
assert jurisdiction over the Employer would ﬁinterfere with the 
fulfillment of the government™s compelling interest in promot-
ing national labor peace.ﬂ  Further, this conclusion is consistent 
with the Congressional mandate supporting the Board™s asser-tion of jurisdiction over institutions such as the Employer.  
Accordingly, I find that the asse
rtion of the Board™s jurisdiction 
is the least restrictive means of furthering the compelling state 
interests at stake here. 
In sum, I find subjecting the Employer to the Board™s juris-
diction would not violate the free exercise clause of the First 
Amendment under standards enunciated in 
Smith
 and the RFRA. Whether the Assertion of Jurisdiction By the Board Over the 
Employer Violates the Establishment Clause of the First 
Amendment to the Constitution   
As the Ninth Circuit noted in 
NLRB v. Hanna Boys Center, 
supra, 940 F.2d at 1303:  
 The establishment clause of the First Amendment re-
quires government neutrality with
 respect to religion.  It 
was intended to protect against ‚sponsorship, financial 
support, and active involvement of the sovereign in reli-gious activity. To pass constitutional muster, the Board™s 
application of the NLRA to [an employer™s employees]  
(1) must have a secular purpose, (2) must have a primary 

effect that neither advances 
nor inhibits religion, and (3) 
 UKIAH VALLEY MEDICAL CENTER 615must not foster excessive state entanglement with religion. 
[Citations omitted.] 
 In Hanna Boys Center
, the court concluded that Congress™ 
purpose in enacting the Act was secularŠto minimize indus-
trial strife by protecting employ
ees™ rights to organize and bar-
gain collectively.  The court fu
rther concluded that the Act™s 
primary effect ﬁis to require collective bargaining and to reduce 
labor disruptions, rather than to promote or deter the acceptance 
or perpetuation of any religion.ﬂ  940 F.2d at 1303.  As in 
Hanna Boys Center, there is nothing in the instant case to sug-
gest that the Board™s assertion of
 jurisdiction over the Employer 
will deviate from this secular 
purpose of primary effect. 
Here, as in 
Hanna Boys Center,
 the only potential violation 
of the establishment clause is in the ﬁentanglement prong.ﬂ  See 
Lemon v. Kurtzman, 403 U.S. 602, 612 (1971).  The Supreme 
Court in Lemon articulated three factors that are to be weighed 
in determining whether there is excessive entanglement: ﬁthe 
character and purpose of the inst
itutions that are benefited, the 
nature of the aid that the State provides, and the resulting rela-

tionship between government and the religious authority.ﬂ  
Lemon
, 403 U.S. at 615.  See also 
Hanna Boys Center,
 supra.  
With regard to the first factor in Lemon
 (the character and 
purpose of the institutions that are benefited), the Employer has 
presented evidence to substantiate
 that its primary mission is to 
carry out the mission of the Church.  However, the record also 
substantiates that as a practical
 matter, the Employer provides 
health care services similar to those provided by any other 
acute care hospital.  Indeed, it is the only hospital in Ukiah.  
While it appears that the members of the Employer™s boards of 
directors and its CEO are church members and are obligated to 
abide by the teachings of the Church, the record shows that the 
Employer™s employees are not re
quired to be members of the 
Church or to be inculcated into
 that religion beyond being made 
familiar with it in order to work for the Employer.  Nor are the 
employees required to expound the 
faith to the Employer™s or 
to disseminate church literature.  Indeed, the record reflects that 

only about 20 of the 170 registered nurses employed at the 
Employer™s facility are members of the Employer™s Church.  In 
sum, as in 
Hanna Boys Center
, while the record reflects that the 
Church™s mission and faith is ﬁwoven thoroughly into the insti-

tution,ﬂ it also establishes that
 the Employer™s primary purpose 
is secularŠto provide health car
e services to th
e general public. 
With regard to the nature of the Government activity being 
mandated, Board jurisdiction, there is ample evidence herein as 
in Hanna Boys Center 
that the Employer™s religious character 
and mission are furthered by pers
ons other than the employees 
petitioned for herein.  Thus, most
 of the employees in the peti-
tioned-for unit are not members of the Employer™s Church.  
Second, the employees in the 
petitioned-for unit are not in-
volved in teaching the tenets of the Employer™s religion to pa-
tients but, rather, in the provision of nursing services to patients 
within the Employer™s facility. 
 Further, those persons who are 
responsible for disseminating the C
hurch™s beliefs, such as the Employer™s chaplains, woul
d be excluded from the unit. 
Finally, with regard to the 
relationship between the Govern-
ment and the religious authorit
y, Board jurisdiction over the 
employment relations between th
e employees in the petitioned-
for bargaining unit and the Employer will be confined to over-
seeing those issues arising in the area of collective bargaining 
and labor relations.  Because the unit employees™ duties are 
overwhelmingly secular in nature, arbitration of grievances 
arising out of that employment should not involve the Board in 
issues of theology.  Nor will it render any benefit to the Church 
or any other religion or adva
nce nonreligion over religion gen-
erally.  Board jurisdiction will require governmental involve-
ment only with regard to specif
ic charges that may be filed on 
behalf of these employees.  As stated by the court in 
Hanna 
Boys Center
, supra at 1304: 
 It will not involve the Board in continuing or systematic 
monitoring of Church activities and should not involve moni-
toring the religious aspects of [the Employer™s] activities at 
all.  Board involvement will not create the reality or appear-
ance of the government™s supervising or collaborating with 
the Church. 
 On the other hand, it is acknowledged that the assertion of 
jurisdiction by the Board over the Employer will affront the 

Employer™s religious tenet ag
ainst joining or recognizing un-
ions if the Petitioner is ultimately certified by the Board.  How-
ever, as the Court recognized in 
Lemon
, ﬁtotal separation be-tween church and state . . . is not possible in an absolute sense.  

Some relationship between govern
ment and religious organiza-tion is inevitable.ﬂ  Id. at 614.   
In the instant case, where the Employer is engaged in a secu-
lar activity such as providing health care services; employs 
nonchurch member employees who are not involved in pro-
pounding its religion; and where the Board™s involvement will 
produce only an incidental intrusion in the limited area of col-
lective bargaining and labor relations, I find that the resulting 
entanglement of the Board with the Employer is not sufficient 
to create active involvement of the sovereign in religious activ-
ity.ﬂ  
Lemon
, supra at 612. 
In these circumstances, I find that it would not violate the es-
tablishment clause of the First Amendment to the Constitution 
for the Board to assert jurisdiction over the Employer.  As the 
record reflects that the Employer meets the Board™s standards 
for the assertion of jurisdiction over health care institutions, I 
find that the Employer is engaged in commerce and that it will 
effectuate the purposes of the Ac
t to assert jurisdiction over the 
Employer.  In these circumstances, the Employer™s motion to 
transfer this proceeding to the Board is denied and the record in 
this matter will be reopened for the purpose of receiving evi-
dence on all remaining issues
.   